Citation Nr: 0205607	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  98-10 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for porphyria cutanea.

3.  Entitlement to service connection for a left leg 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for bursitis.

6.  Entitlement to service connection for a lung disorder.

7.  Entitlement to service connection for a right finger 
disorder.

8.  Entitlement to service connection for a left shoulder 
disorder.

9.  Entitlement to service connection for a left elbow 
disorder.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to service connection for depression.

12.  Entitlement to an initial disability rating higher than 
10 percent for tinnitus.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1998 by the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).  

Because the appeal for a higher evaluation for tinnitus 
arises from the rating decision which established service 
connection for the disability and assigned the initial 
disability evaluation, the entire rating period is to be 
considered including the possibility of staged ratings; that 
is, separate ratings for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The issue has been characterized accordingly.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims and the evidence necessary to substantiate his 
claims.

2.  The veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

3.  Porphyria cutanea was not present until many years after 
service and did not develop as a result of any incident in 
service.  

4.  A left leg disorder was not present until many years 
after service and did not develop as a result of any incident 
in service.

5.  A back disorder was not present until many years after 
service, and did not result from any incident in service.

6.  The veteran does not have bursitis.

7.  A chronic lung disorder, to include lung cancer, was not 
present until many years after separation from service, and 
did not result from any incident in service.

8.  A right finger disorder was not present until many years 
after separation from service, and did not result from any 
incident in service.

9.  A left shoulder disorder was not present until many years 
after separation from service, and did not result from any 
incident during service.

10.  A left elbow disorder was not present until many years 
after separation from service, and did not result from any 
incident in service.

11.  Sinusitis was not present until many years after 
separation from service, and did not result from any incident 
in service.

12.  Depression was not present until many years after 
separation from service, and did not result from any incident 
during service.

13.  The tinnitus has not resulted in an unusual or 
exceptional disability picture with marked interference with 
employment or frequent hospitalizations.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.385 (2001).

2.  Porphyria cutanea was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

3.  A left leg disorder was not incurred in or aggravated by 
service, and arthritis of the joints of the left leg may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

4.  A back disorder was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

5.  Bursitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

6.  A chronic lung disorder was not incurred in or aggravated 
by service, and lung cancer may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

7.  A right finger disorder was not incurred in or aggravated 
by service, and arthritis of the right finger may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

8.  A left shoulder disorder was not incurred in or 
aggravated by service, and arthritis of the left shoulder may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

9.  A left elbow disorder was not incurred in or aggravated 
by service, and arthritis of the left elbow may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

10.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

11.  Depression was not incurred in or aggravated by service, 
and a psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

12.  The criteria for an initial disability rating higher 
than 10 percent for tinnitus are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.87a, Diagnostic Code 6260 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing service connection or an increased rating have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has declined a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The veteran has been afforded disability 
evaluation examinations by the VA to assess the nature of his 
disabilities and severity of his disabilities.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




I.  Entitlement To Service Connection For Hearing Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  
This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may 
still be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The appellant contends that he developed hearing loss as a 
result of exposure to noise while on active duty.  The Board 
finds, however, that there is no evidence showing that the 
veteran currently has hearing loss which is severe enough to 
be considered to be a disability under VA standards.  The 
veteran was afforded an audiology examination by the VA in 
January 1998, however, the report shows that pure tone 
testing results were inconsistent, and that the speech 
recognition threshold was not in agreement with the pure tone 
averages.  It was further noted that the pure tone results 
were not consistent with behavioral observation.  The 
examiner concluded that as a result there was an inability to 
process the claim at this time.  

The VA subsequently scheduled the veteran for another 
examination in May 1998; however, he failed to report.  

A third examination was scheduled for July 1998.  The veteran 
reported for the examination, but again failed to give 
accurate responses during the puretone threshold testing.  
The report shows that the veteran's main concern was with 
getting an increase in his disability compensation.  
Following examination, it was noted that the puretone data 
was unreliable.  It was not consistent with SRT or reflex 
data.  It was further noted that the veteran had excellent 
speech recognition at levels lower than his puretone 
thresholds.  The report was stamped with a notation that 
there were "invalid test results."  

Although the veteran has requested another opportunity to 
undergo audiology testing, the Board concludes that the VA 
has already fulfilled its duties to the veteran by providing 
three such opportunities.  

In summary, there is no evidence to establish that the 
veteran currently has a hearing loss disability within the 
meaning of 38 C.F.R. § 3.385.  The veteran does not currently 
have hearing loss with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test being less than 94 percent.  
Accordingly, the Board concludes that a hearing loss 
disability was not incurred in or aggravated by service.

II.  Entitlement To Service Connection For Porphyria Cutanea.

The veteran contends that service connection should be 
granted for porphyria tarda.  The veteran's service medical 
records, however, do not contain any references to that 
disorder.  The report of a medical history given by the 
veteran in May 1973 for the purpose of his separation from 
service reflects that he denied having a history of skin 
diseases.  The report of a medical examination conducted at 
that time shows that clinical evaluation of the skin was 
normal.  

The earliest post service medical evidence containing a 
diagnosis of porphyria tarda is a VA medical record dated in 
January 1996.  The record indicates that the disorder had 
been diagnosed a year and a half earlier.  Neither that 
record nor any subsequent medical record contains any medical 
opinion linking the disorder to service.  

The Board also notes that, because the veteran did not have 
any service in Vietnam, the presumptive provisions pertaining 
to herbicide exposure and porphyria tarda are not applicable 
in this case.   

Based on the forgoing evidence, the Board finds that 
porphyria cutanea was not present until many years after 
service and did not develop as a result of any incident in 
service.  Accordingly, the Board concludes that porphyria 
cutanea was not incurred in or aggravated by service.

III.  Entitlement To Service Connection For A Left Leg 
Disorder.

The veteran contends that he injured his left leg in service 
when jumping out of the window of a building.  The veteran's 
service medical records, however, do not contain any 
references to any left leg injuries or the jumping incident 
described by the veteran.  The report of a medical history 
given by the veteran upon separation from service in May 1973 
shows that he denied a history of lameness.  The report of a 
medical examination conducted at that time shows that 
clinical evaluation of the lower extremities was normal.  

There is no evidence that arthritis of any joint of the left 
lower extremity was present within a year after separation 
from service.  The earliest evidence of the presence of a 
left leg disorder is contained in the VA general medical 
examination report dated in January 1998.  The report shows 
that the veteran told a story of straining his left lower 
extremity from the ankle to the hip when he jumped out of a 
third story window during a suicide attempt.  Following 
examination, the diagnosis was strained left lower extremity 
secondary to suicide attempt, jump from third story window, 
with marked limitation of motion in hip, knee, and ankle,  
Post fracture deformity of the proximal tibia.  
Patellofemoral pain syndrome.  

The Board notes that this diagnosis is not a medical opinion 
linking the disorder to service, but instead is simply the 
examiner repeating the history given by the veteran.  The 
fact that the veteran's own account of the etiology of his 
disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Based on the foregoing evidence, the Board finds that a left 
leg disorder was not present until many years after service 
and did not develop as a result of any incident in service.  
Accordingly, the Board concludes that a left leg disorder was 
not incurred in or aggravated by service, and arthritis of 
the joints of the left leg may not be presumed to have been 
incurred in service.

IV.  Entitlement To Service Connection For A Back Disorder.

The veteran contends that service connection should be 
granted for a back disorder because he injured his back in 
service jumping from a window.  The veteran's service medical 
records, however, do not contain any references to complaints 
or diagnoses involving the back.  

Although the report of a medical history given by the veteran 
in May 1973 shows that he checked a box indicating that he 
had a history of recurrent back pain, no further details were 
reported.  Significantly, the report of a medical examination 
conducted at that time shows that clinical evaluation of the 
spine was normal.  

There is no evidence that arthritis of the spine was manifest 
within a year after separation from service.  The earliest 
evidence of a back disorder is from many years after 
separation.  The report of a general medical examination 
conducted by the VA in January 1998 shows that the diagnosis 
included chronic mechanical low back pain.  However, there is 
no medical opinion linking that disorder to service.  

Based on the foregoing evidence, the Board finds that a back 
disorder was not present until many years after service, and 
did not result from any incident in service.  Accordingly, 
the Board concludes that a back disorder was not incurred in 
or aggravated by service, and arthritis of the spine may not 
be presumed to have been incurred in service.

V.  Entitlement To Service Connection For Bursitis.

In reviewing the veteran's medical records, the Board notes 
that there is no competent diagnosis of bursitis.  Thus, such 
a disorder is not currently shown.  A service-connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Although the 
veteran has given his own opinion that he has bursitis which 
began during service, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the 
Board concludes that bursitis was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.

VI.  Entitlement To Service Connection For A Lung Disorder.

The veteran contends that he developed a lung disorder, 
including lung cancer, as a result of exposure to chemicals 
during service.  

The veteran's service medical records show that in May 1972 
he was treated for a cough and cold.  In August 1972, he 
complained of pain in the chest and the same cough.  The 
impression was chest wall [illegible]. 

The report of a medical history given by the veteran in May 
1973 shows that he reported a history of having shortness of 
breath and a chronic cough.  On the reverse side of the form 
it was noted that the veteran had spring hay fever 
accompanied by mild dyspnea.  The report of a medical 
examination conducted at that time shows that clinical 
evaluations of the lungs and chest were normal.  

In July 1973, he was treated for complaints of a chest cold.  
The impression was URI, possible pneumonia, possible 
bronchitis.

The earliest post service medical evidence pertaining to a 
lung disorder is from many years after separation from 
service.  A VA hospital summary dated in March 1996 shows 
that an X-ray showed that the veteran had a right upper lobe 
pulmonary nodule.   A VA hospital summary dated in June 1998 
shows that the veteran was diagnosed as having adenocarcinoma 
of the lung, and underwent a right upper lobe lobectomy.  
However, there is no indication that the disorder is related 
to service.

Based on the foregoing evidence, the Board finds that a 
chronic lung disorder, to include lung cancer, was not 
present until many years after separation from service, and 
did not result from any incident in service.  Accordingly, 
the Board concludes that a chronic lung disorder was not 
incurred in or aggravated by service, and lung cancer may not 
be presumed to have been incurred in service.



VII.  Entitlement To Service Connection For A Right Finger 
Disorder.

The veteran's service medical records do not contain any 
references to a right finger disorder.  The report of a 
medical history given by the veteran in May 1973 for the 
purpose of his separation from service shows that he denied 
having a history of bone, joint or other deformity.  He also 
denied loss of a finger or toe.  He did report having a 
history of a fracture of the left hand, but there was no 
mention of any injury affecting the right hand.  The report 
of a medical examination conducted at that time shows that 
clinical evaluation of the veteran's upper extremities was 
normal.  

The earliest medical evidence of the presence of a right 
finger disorder is from many years after separation from 
service.  The report of a general medical examination 
conducted by the VA in January 1998 shows that the veteran 
gave a history of sustaining injuries to his hands in a 
motorcycle accident in 1979.  It was also noted that he had a 
fracture of the proximal phalanx of the right finger with 
limitation of motion which occurred seven years earlier when 
someone stepped on his finger.  

Based on the foregoing evidence, the Board finds that a right 
finger disorder was not present until many years after 
separation from service, and did not result from any incident 
in service.  Accordingly, the Board concludes that a right 
finger disorder was not incurred in or aggravated by service, 
and arthritis of the right finger may not be presumed to have 
been incurred in service.

VIII.  Entitlement To Service Connection For A Left Shoulder 
Disorder.

The veteran's service medical records do not contain any 
references of a left shoulder disorder.  The report of a 
medical history given by the veteran in May 1973 for the 
purpose of his separation from service shows that he denied 
having a history of a painful or trick shoulder.  The report 
of a medical examination conducted at that time shows that 
clinical evaluation of the upper extremities was normal.  

The earliest evidence of the left shoulder disorder is from 
many years after separation from service.  The report of a 
general medical examination conducted by the VA in January 
1998 shows that the veteran reported that he had a frozen 
left shoulder.  He said that this happened during a fall in 
service in 1971 or 1972.  The examiner indicated that "I am 
not sure how authentic this history is from this patient as 
everything dates back to his brief time in the service and we 
cannot find records of any of these events in the C-file."  

Based on the foregoing evidence, the Board finds that a left 
shoulder disorder was not present until many years after 
separation from service, and did not result from any incident 
during service.  Accordingly, the Board concludes that a left 
shoulder disorder was not incurred in or aggravated by 
service, and arthritis of the left shoulder may not be 
presumed to have been incurred in service.

IX.  Entitlement To Service Connection For A Left Elbow 
Disorder.

The veteran's service medical records do not contain any 
references of a left elbow disorder.  The report of a medical 
history given by the veteran in May 1973 for the purpose of 
his separation from service shows that he denied having a 
history of painful or trick elbow.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the upper extremities was normal.  

The earliest evidence of the left elbow disorder is from many 
years after separation from service.  The report of a general 
medical examination conducted by the VA in January 1998 shows 
that the veteran reported that he had a left elbow disorder 
due to a fall in service in 1971 or 1972.  As noted above, 
however, the veteran's account of having such a fall is not 
supported by his service medical records, and his contention 
that a left elbow disorder has been present since service is 
directly contradicted by his separation examination report.  

Based on the foregoing evidence, the Board finds that a left 
elbow disorder was not present until many years after 
separation from service, and did not result from any incident 
in service.  Accordingly, the Board concludes that a left 
elbow disorder was not incurred in or aggravated by service, 
and arthritis of the left elbow may not be presumed to have 
been incurred in service.

X.  Entitlement To Service Connection For Sinusitis.

The veteran's service medical records do not contain any 
references to sinusitis.  Although he was seen in July 1973 
for a chest cold with rhinitis, chronic sinusitis was not 
diagnosed.  

The report of a medical history given by the veteran in May 
1973 for the purpose of his separation from service shows 
that he denied having a history of sinusitis.  The report of 
a medical examination conducted at that time shows that 
clinical evaluation of the nose and sinuses was normal.  

The earliest evidence of sinusitis is contained in VA medical 
records from many years after separation from service.  The 
report of a general medical examination conducted by the VA 
in January 1998 shows that the diagnoses included sinusitis - 
mucoperiosteal thickening and filling defects.  However, the 
report contains no indication that the disorder is related to 
service.  

Based on the foregoing evidence, the Board finds that 
sinusitis was not present until many years after separation 
from service, and did not result from any incident in 
service.  Accordingly, the Board concludes that sinusitis was 
not incurred in or aggravated by service.

XI.  Entitlement To Service Connection For Depression.

The veteran's service medical records do not contain any 
references to depression.  In May 1973, the veteran was 
referred for psychiatric examination by his commanding 
officer.  It was noted that he had previously gone AWOL on 
several occasions, and refused to cooperate with his 
supervisors.  The report of a mental status examination 
conducted in May 1973 shows that the veteran's behavior was 
normal.  He was fully alert, and fully oriented.  His mood 
was level, and his thinking process was clear.  His thought 
content was normal, and his memory was good.  No significant 
mental illness was present.  

The report of a medical history given by the veteran in May 
1973 for the purpose of his separation from service shows 
that he checked a box indicating that he had a history of 
depression or excessive worry.  However, no details were 
given.  The report of a medical examination conducted at that 
time shows that psychiatric evaluation was normal.  

There is no evidence that a psychosis was present within a 
year after separation from service.  The earliest post-
service evidence of the presence of a mental disorder is from 
many years after separation.  A VA hospital summary dated in 
April 1996 shows that the diagnoses included alcohol 
dependence, alcohol withdrawal and major depression.  The 
report contains no indication that the depression was related 
to service.

The report of a mental disorders examination conducted by the 
VA in January 1998 shows that the veteran gave a history of 
trying to kill himself in Germany in 1972 by jumping out of a 
window.  He said that he was not currently seeing a 
psychiatrist, but had seen one in the past and had been given 
Prozac with no benefits.  Following examination, the 
diagnoses included (1) major depression by history, allegedly 
present during his active duty time in Germany by history; 
(2) alcohol dependency, ongoing; (3) methamphetamine abuse, 
probably ongoing; (4) cocaine abuse, probably in remission; 
(5) LSD abuse, in remission; (6) marijuana abuse, in 
reemission; (7) heroin experimentation, in remission.  A 
mixed personality disorder was also diagnosed.  The examiner 
did not offer an opinion linking the depression to service.  
The Board notes that the suicide attempt reported by the 
veteran as having occurred in service is not noted in any of 
his service medical records.  

Based on the foregoing evidence, the Board finds that 
depression was not present until many years after separation 
from service, and did not result from any incident during 
service.  Accordingly, the Board concludes that depression 
was not incurred in or aggravated by service, and a psychosis 
may not be presumed to have been incurred in service.

XII.  Entitlement To An Initial Disability Rating Higher
 Than 10 Percent For Tinnitus.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under Diagnostic Code 6260, a 10 
percent rating is warranted for recurrent tinnitus.  The 
rating schedule does not provide for a rating higher than 10 
percent for tinnitus.  The Board finds that an extraschedular 
rating is not warranted under 38 C.F.R. § 3.321(b) as the 
veteran has not made any contentions, nor is there any 
evidence, that the disorder presents an unusual or 
exceptional disability picture with such factors as marked 
impairment of employment or frequent periods of 
hospitalization.  Accordingly, the claim for an initial 
disability rating higher than 10 percent for tinnitus must be 
denied.


ORDER

1.  Service connection for hearing loss is denied.

2.  Service connection for porphyria cutanea is denied.

3.  Service connection for a left leg disorder is denied.

4.  Service connection for a back disorder is denied.

5.  Service connection for bursitis is denied.

6.  Service connection for a lung disorder is denied.

7.  Service connection for a right finger disorder is denied.

8.  Service connection for a left shoulder disorder is 
denied.

9.  Service connection for a left elbow disorder is denied.

10.  Service connection for sinusitis is denied.

11.  Service connection for depression is denied.

12.  An initial disability rating higher than 10 percent for 
tinnitus is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

